Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 12 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Wortelboer et al. (EP3545897A1; hereinafter known as “Wortelboer”). 
	Regarding claim 1, Wortelboer teaches a method of removing an implantable device implanted subcutaneously in a tissue pocket below a skin surface of a host (See Wortelboer abstract), the method comprising: 	(a) placing a magnet on the skin surface above the implantable device, wherein the magnet attracts the implantable device such that an outline of the implantable device is visible on the skin surface (See Wortelboer page 22 lines 3-16, magnetic field applied to an external surface of the skin); 
	(b) creating an incision in the skin surface at one end of the outline of the implantable device (See Wortelboer page 28 and see lines 18-22 also see lines 23-34, can puncture skin and remove device) created via the attraction of the implantable device and the magnet (See Wortelboer page 22 lines 3-16 and see Figure 7a and 5b); 
	(c) removing the implantable device out of the tissue pocket and through the incision (See Wortelboer page 28 and see lines 18-22).
	Regarding claim 2, Wortelboer teaches the magnet is configured to apply 2 to 4 pounds of magnetic force (See Wortelboer page 32 lines 7-15, can be of variable strength external force controller).
	Regarding claim 3, Wortelboer teaches the magnet is configured to apply a magnetic flux within the range of 0.45 T to 0.55 T (See Wortelboer page 32 lines 7-15, magnetic field can be of variable strength).
	Regarding claim 4, Wortelboer teaches wherein removing the implantable device out of the tissue pocket and through the incision comprises (See Wortelboer page 28 and see lines 18-22): 
(c1) Wortelboer teaches inserting a first jaw member of a first lever member of a removal tool and a second jaw member of a second lever member of the removal tool into the incision in the skin surface (See Wortelboer Figure 14 the tool has a first and second jaw member equivalent to tips while the lever is the the straight portion of the tool and 13A and 13B, also see page 30 lines 9-15, arms brought together to be inserted into the skin); 
	(c2) guiding the first jaw member and the second jaw member toward the implantable device using magnetic attraction of a magnet of the first jaw member and the implantable device (See Wortelboer Figure 15 and see page 30 lines 28-34, tool and device provide a magnetic field); 
	(c3) grasping the implantable device between the first and second jaw members (See Wortelboer page 29 lines 1-7, tool grasp implantable device); and 
	(c4) removing the first and second jaw members and the implantable device grasped between the first and second jaw members out of the tissue pocket and through the incision (See Wortelboer page 29 lines 1-7, tool grasp implantable device, and see page 29 lines 18-22 remove the implantable device).
	Regarding claim 5, Wortelboer teaches wherein removing the implantable device out of the tissue pocket and through the incision comprises (See Wortelboer page 28 and see lines 18-22): 
(c1) inserting a first jaw member of a first lever member of a removal tool and a second jaw member of a second lever member of the removal tool into the incision in the skin surface (See Wortelboer Figure 14 the tool has a first and second jaw member equivalent to tips while the lever is the straight portion of the tool and 13A and 13B, also see page 30 lines 9-15, arms brought together to be inserted into the skin); 
(c2) guiding the first jaw member and the second jaw member toward the implantable device using magnetic attraction of a magnet of the first jaw member and the implantable device (See Wortelboer page 38 lines 23-34, manipulating and moving the implantable device and Wortelboer Figure 15 and see page 30 lines 28-34, tool and device provide a magnetic field); 
(c3) grasping the implantable device between the first and second jaw members ((See Wortelboer page 29 lines 1-7, tool grasp implantable device); and 
(c4) removing the first and second jaw members and the implantable device grasped between the first and second jaw members out of the tissue pocket and through the incision (See Wortelboer page 29 lines 1-7, tool grasp implantable device, and see page 29 lines 18-22 remove the implantable device).
	Regarding claim 6, Wortelboer teaches grasping the implantable device comprises pivoting the first and second lever members about a joint to move the first and second jaw members toward a closed position (See Wortelboer page 29 lines 1-7, tool grasp implantable device), such that the implantable device is held against opposing engagement surfaces of the first and second jaw members (See Wortelboer Figure 11 the members are open also see Figure 14 where the tweezers can be closed).
	Regarding claim 7, Wortelboer teaches the grasped implantable device is coupled magnetically to the first jaw member (See Wortelboer page 29 lines 1-7, tool grasp implantable device and see page 30 lines 28-34, tool and device provide a magnetic field).
	Regarding claim 8, Wortelboer teaches guiding the first and second jaw members comprises setting the first and second jaw members in an open position (See Wortelboer page 38 lines 23-34, manipulating and moving the implantable device and Wortelboer Figure 15 and see page 30 lines 28-34, tool and device provide a magnetic field);) and receiving the implantable device between opposing engagement surfaces of the first and second jaw members (See Wortelboer page 28 lines 23-32, the tool with two jaw members is used to grasp and remove the device).
	Regarding claim 9, Wortelboer teaches guiding the first and second jaw members toward the implantable device uses magnetic attraction of the magnet of the first jaw member and a magnetic core of the implantable device (See Wortelboer page 38 lines 23-34, manipulating and moving the implantable device and Wortelboer Figure 15 and see page 30 lines 28-34, tool and device provide a magnetic field).
	Regarding claim 12, Wortelboer teaches removing the implantable device out of the tissue pocket and through the incision comprises (See Wortelboer page 28 and see lines 18-22): 
(c1) placing a magnet on the skin surface above the implantable device, wherein the magnet attracts the implantable device (See Wortelboer page 22 lines 3-16, magnetic field applied to an external surface of the skin); 
(c2) moving the magnet toward the incision, wherein movement of the magnet toward the incision moves the implantable device toward the incision (See Wortelboer page 22 lines 3-16, magnetic field applied to an external surface of the skin); and
 (c3) moving the magnet past the incision, wherein movement of the magnet past the incision moves the implantable device out of the tissue pocket and through the incision (See Wortelboer Figure 12 and see page 30 lines 28-34).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 and 13-32 are rejected under 35 U.S.C. 103 as being unpatentable over Wortelboer, as applied in claim 1 above, in view of Cuschieri et al (EP3017778A1; hereinafter known as “Cuschieri”).
	Regarding claim 10, Wortelboer teaches removing the implantable device out of the tissue pocket and through the incision comprises (See Wortelboer abstract): 	(c1) inserting a distal end and a removal tool into the incision in the skin surface (See Wortelboer Figure 14 the tool has a first and second jaw member equivalent to tips while the lever is the straight portion of the tool and 13A and 13B, also see page 30 lines 9-15, arms brought together to be inserted into the skin); 	(c2) guiding toward the implantable device using magnetic attraction of a magnet and the implantable device, wherein the magnet is disposed to a base ((See Wortelboer Figure 15 and see page 30 lines 28-34, tool and device provide a magnetic field);	(c3) holding the implantable device using magnetic coupling of the implantable device and the magnet (See Wortelboer page 29 lines 1-7, tool grasp implantable device); and 	(c4) removing the implantable device out of the tissue pocket and through the incision (See Wortelboer page 29 lines 1-7, tool grasp implantable device, and see page 29 lines 18-22 remove the implantable device).
	Wortelboer is silent to inserting a cup disposed at a distal end of a rod, guiding the cup, holding the implantable device in the cup, implantable device held in the cup.
	Cuschieri teaches inserting a cup disposed at a distal end of a rod, guiding the cup, holding the implantable device in the cup, implantable device held in the cup (See Cuschieri Figure 1, the cup is 30 which contains magnetic working elements, and has a long rod 18, the cup is the shape of the front portion).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Wortelboer with inserting a cup disposed at a distal end of a rod, guiding the cup, holding the implantable device in the cup, implantable device held in the cup as taught by Cuschieri to improve Wortelboer method by providing the ability to securely remove the implantable device with a magnetic component embedded within the tool.
	Regarding claim 11, Wortelboer teaches removing the implantable device out of the tissue pocket and through the incision (See Wortelboer abstract) comprises:
 (c1) inserting a distal end a removal tool into the incision in the skin surface (See Wortelboer Figure 14 the tool has a first and second jaw member equivalent to tips while the lever is the straight portion of the tool and 13A and 13B, also see page 30 lines 9-15, arms brought together to be inserted into the skin); 
(c2) using circuitry of the removal tool to apply a current to a coil of the removal tool, wherein application of the current to the coil generates an electromagnetic field that attracts the coil and the implantable device, guides toward the implantable device, and holds the implantable device (See Wortelboer Figure 9, also see page 27 lines 9-16, coil used to grasp and lift implantable device); and 
(c3) removing the implantable device held in the tissue pocket and through the incision (See Wortelboer page 29 lines 1-7, tool grasp implantable device, and see page 29 lines 18-22 remove the implantable device).
Wortelboer is silent to inserting a cup disposed at a distal end of a rod, guides the cup toward the implantable device, hold in the cup, removing implantable device held in the cup.
	Cuschieri teaches inserting a cup disposed at a distal end of a rod, guiding the cup, holding the implantable device in the cup, removing implantable device held in the cup (See Cuschieri Figure 1, the cup is 30 which contains magnetic working elements, and has a long rod 18, the cup is the shape of the front portion).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Wortelboer with inserting a cup disposed at a distal end of a rod, guiding the cup, holding the implantable device in the cup, removing implantable device held in the cup as taught by Cuschieri to improve Wortelboer method by providing the ability to securely remove the implantable device with a magnetic component embedded within the tool.
Regarding claim 13, Wortelboer removing the implantable device out of the tissue pocket and through the incision comprises (See Wortelboer page 28 and see lines 18-22): 
moving of a removal tool from an open position a closed position in which the first and second are relatively close each other (See Wortelboer page 29 lines 17-24, first and second handles close to each other, see 122b and 122 are far from another until pinched together), a first end of a first lever member, the second handle is at a first end of a second lever member (See Wortelboer Figure 14, has to arms) an actuator is at a second end of the first lever member (See Wortelboer Figure 14 part 142), a first end of a second lever member (See Wortelboer Figure 14 the extended arm) and a first jaw member is at a second end of the second lever member (See Wortelboer Figure 14 sharp tip of tool); moves a second jaw member from a retracted position to an extended position (See Wortelboer Figure 14, once pinched extends), and the second jaw member (See Wortelboer Figure 14 sharp end of the device equivalent to jaw which goes under skin)
Wortelboer is silent to first handle and a second handle, and wherein movement of the first and second handles from the open position to the closed position, the actuator is contact with a contact portion of a rod at a first end of the rod.
Cuschieri teaches first handle and a second handle (See Cuschieri Figure 1), wherein movement of the first and second handles from the open position to the closed position (See Cuschieri Figure 1, the handles can close, see Cuschieri [0037]), the actuator is contact with a contact portion of a rod at a first end of the rod (See Cuschieri Figure 1A 51). 
It would have been obvious to one of ordinary skill in the art to provide Wortelboer with first handle and a second handle, and wherein movement of the first and second handles from the open position to the closed position, the actuator is contact with a contact portion of a rod at a first end of the rod as taught by Cuschieri to improve Wortelboer’s method by providing a conventional scissor like grip as well as a actuator mechanism for the user to provide ease to the user to perform precise incisions (See Cuschieri [0037]). 
Regarding claim 14, Wortelboer teaches a removal tool comprising (See Wortelboer abstract, Figure 14): 
a first lever member comprising a first end of the first lever member and an actuator at a second end of the first lever member (See Wortelboer Figure 14, 142); 
a second lever member comprising at a first end of the second lever member and a first jaw member at a second end of the second lever member (See Wortelboer Figure 14 140); and
wherein the first lever member is pivotably coupled to the second lever member at a joint (See Wortelboer Figure 14 has a joint);
move the second jaw member from a retracted position to the extended position (See Wortelboer Figure 14 squeezed together two members extended). 
Wortelboer is silent to a first handle, a second handle, a rod comprising a contact portion at a first end of the rod and a second jaw member at a second end of the rod; wherein the actuator of the first lever member is configured to contact the contact portion of the rod; that the first and second handles are configured to move between an open position in which the first and second handles are relatively far from each other and a closed position in which the first and second handles are relatively close to each other; wherein movement of the first and second handles from the open position to the closed position.
Cuschieri teaches a first handle and a second handle (See Cuschieri Figure 1), a rod comprising a contact portion at a first end of the rod and as second jaw member at the second end of the rod (See Cuschieri Figure 1 part 34); the first and second handles are configured to move between an open position in which the first and second handles are relatively far from each other and a closed position in which the first and second handles are relatively close to each other; wherein movement of the first and second handles from the open position to the closed position (See Cuschieri Figure 1 and [0037] and [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide Wortelboer with a first handle, a second handle, a rod comprising a contact portion at a first end of the rod and a second jaw member at a second end of the rod; wherein the actuator of the first lever member is configured to contact the contact portion of the rod; that the first and second handles are configured to move between an open position in which the first and second handles are relatively far from each other and a closed position in which the first and second handles are relatively close to each other; wherein movement of the first and second handles from the open position to the closed position as taught by Cushier to provide Wortelboer’s tool with handles which provide ease to the user with a conventional scissor like grip and connector for a more stable structure to improve the user’s precision when performing procedures (See Cuschieri [0037]). 
Regarding claim 15, Wortelboer teaches the second lever member further comprises an upper portion and the joint and a lower portion between the joint and the first jaw member (See Wortelboer the sharp point acts as jaw, and is joined by a clip).
Wortelboer is silent to a second handle. Cuschieri teaches a second handle (See Cuschieri Figure 1 [0037]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide Wortelboer with a second handle like taught by Cuschieri to improve Wortelboer tool to have a conventional like grip improving user’s precision when performing surgical procedures.
Regarding claim 16, Wortelboer teaches the lower portion of the second lever member includes a curved portion near the joint (See Wortelboer Figure 14, has a curved appearance and joint clip)
Regarding claim 17, Wortelboer teaches the lower portion and second lever member (See Wortelboer Figure 14). Wortelboer is silent to the rod is parallel to the lower portion. Cuschieri teaches the rod is parallel to the lower portion (See Wortelboer Figure 1, part 18). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Wortelboer with a rod parallel to the lower portion like taught by Cuschieri to improve Wortelboer tool by providing a longer stable structure to connect both the handle and portion of the tool removing the implantable device within the tissue. 
Regarding claim 18, Wortelboer teaches the lower portion of the second lever member (See Wortelboer Figure 14) but is silent to includes one or more holders, and the rod passes through the one or more holder. Cuschieri teaches one or more holders, and the rod passes through the one or more holder (See Cuschieri Figure 1 part 34 also see [0051]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Wortelboer with a rod passing through one or more holder as taught by Cuschieri to improve Wortelboer’s tool with a structure that can stabilize and connect the magnetic elements with the distal end of device (See Cuschieri [0054]).
Regarding claim 19, Wortelboer teaches the actuator (See Wortelboer Figure 14 part 142) but is silent to movement of the first and second handles between the open and closed positions causes movement of the actuator, and movement of the actuator causes movement of the rod. Cuschieri teaches movement of the first and second handles between the open and closed positions causes movement of the actuator, and movement of the actuator causes movement of the rod (See Cuschieri Figure 1 also see [0037] [0049] [0050]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide Wortelboer with movement of the first and second handles between the open and closed positions causes movement of the actuator, and movement of the actuator causes movement of the rod as taught by Cuschieri to provide Wortelboer’s tool with handles that provide conventional grip for user and the actuator allows the device to pivot, both providing elements which can improve the user’s surgical procedure. 
Regarding claim 20, Wortelboer teaches the first and second jaw members have a curved shape (See Wortelboer page 29 lines 8-16, curved shape).
Regarding claim 21, Wortelboer teaches the first and second jaw members together form a hollow cylindrical shape when the second jaw member is at the extended position (See Wortelboer Figure 14, if pinched together forms a closed shape).
Regarding claim 22, Wortelboer teaches the first and second jaw members each have a shape that matches the shape of an implantable device (See Wortelboer page 18 lines 18-22 the implantable device is manipulated).
Regarding claim 23, Wortelboer teaches the first and second jaw members each have sharp end configured to dissect tissue attached to an implantable device (See Wortelboer Figure 14 and see page 28 lines 27-32, removing implantable device under skin).
Regarding claim 24, Wortelboer teaches method of using a removal tool (See Wortelboer page 28 and see lines 18-22), the method comprising: 
moving first and second  of the removal tool from an open position in which the first and second are relatively far from each other to a closed position in which the first and second are relatively close each other (See Wortelboer Figure 14, parts are far from each other until they are squeezed and are together), an actuator is at a second end of the first lever member (See Wortelboer Figure 14 part 142), a first end of a second lever member (See Wortelboer Figure 14 the extended arm) and a first jaw member is at a second end of the second leveler member (See Wortelboer Figure 14 sharp tip of tool), and the second jaw member (See Wortelboer Figure 14 has two sharp tips therefore two members), moves a second jaw member from a retracted position to an extended position (See Wortelboer Figure 14, once pinched extends), and the second jaw member (See Wortelboer Figure 14 sharp end of the device equivalent to jaw which goes under skin). 
Wortelboer is silent to first and second handle, wherein movement of the first and second handles from the open position to the closed position moves, the actuator is contact with a contact portion of a rod at a first end of the rod. 
Cuschieri teaches first handle and a second handle (See Cuschieri Figure 1), wherein movement of the first and second handles from the open position to the closed position (See Cuschieri Figure 1, the handles can close, see Cuschieri [0037]), the actuator is contact with a contact portion of a rod at a first end of the rod (See Cuschieri Figure 1A 51). 
It would have been obvious to one of ordinary skill in the art to provide Wortelboer with first handle and a second handle, and wherein movement of the first and second handles from the open position to the closed position, the actuator is contact with a contact portion of a rod at a first end of the rod as taught by Cuschieri to improve Wortelboer’s method by providing a conventional scissor like grip as well as a actuator mechanism for the user to provide ease to the user to perform precise incisions (See Cuschieri [0037]).
Regarding claim 25, Wortelboer teaches the actuator (See Wortelboer Figure 14 part 142) but is silent to movement of the first and second handles between the open and closed positions causes movement of the actuator, and movement of the actuator causes movement of the rod. Cuschieri teaches movement of the first and second handles between the open and closed positions causes movement of the actuator, and movement of the actuator causes movement of the rod (See Cuschieri Figure 1 also see [0037] [0049] [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide Wortelboer with movement of the first and second handles between the open and closed positions causes movement of the actuator, and movement of the actuator causes movement of the rod as taught by Cuschieri to provide Wortelboer’s method with a tool with handles that provides conventional grip for user and the actuator allows the device to pivot, both providing elements which can improve the user’s surgical procedure.
Regarding claim 26, Wortelboer teaches a method for removing an implantable device implanted subcutaneously in a tissue pocket below a skin surface of a host (See Wortelboer page 28 and see lines 18-22), the method comprising: 
(a) inserting a first jaw member of the removal tool into an incision in the skin surface (See Wortelboer Figure 14 the tool has a first and second jaw member equivalent to tips while the lever is the straight portion of the tool and 13A and 13B, also see page 30 lines 9-15, arms brought together to be inserted into the skin); 
(b) moving the first jaw member to a position adjacent to a first side of the implantable device (See Wortelboer Figure 13); 
(c) moving a second jaw member of the removal tool to a position adjacent to a second side of the implantable device (See Wortelboer Figure 13 and see page 30 lines 9-15), wherein the second side of the implantable device is opposite the first side of the implantable device (See Wortelboer Figure 13), moving the second jaw member to the position adjacent to the second side (See Wortelboer page 29 lines 17-24) , the second jaw member to move from a retracted position to an extended position (See Wortelboer Figure 14, once pinched extends), comprises the first and second jaw members grasp the implantable device when in the positions adjacent to the first and second sides of the implantable device (See Wortelboer page 39 lines 1-7, the jaw members are grasped), respectively; and 
(d) removing the first and second jaw members and the implantable device grasped between the first and second jaw members out of the tissue pocket and through the incision (See Wortelboer page 29 lines 1-7, tool grasp implantable device, and see page 29 lines 18-22 remove the implantable device).
Wortelboer is silent to moving first and second handles of the removal tool from an open position in which the first and second handles are relatively far from each other to a closed position in which the first and second handles are relatively close each other, moving the first and second handles from the open position to the closed position.
Cuschieri teaches moving first and second handles of the removal tool from an open position in which the first and second handles are relatively far from each other to a closed position in which the first and second handles are relatively close each other, moving the first and second handles from the open position to the closed position (See Cuschieri Figure 1 and [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Wortelboer with moving first and second handles of the removal tool from an open position in which the first and second handles are relatively far from each other to a closed position in which the first and second handles are relatively close each other, moving the first and second handles from the open position to the closed position as taught by Cuschieri to provide Wortelboer’s method with convention scissor like mechanism for user to have a grip on the tool and be able to perform precise incisions. 
Regarding claim 27, Wortelboer teaches creating the incision in a skin surface (See Wortelboer page 29 lines 23-32, puncture the stratum corneum).
Regarding claim 28, Wortelboer teaches the first position adjacent to the first side of the implantable device is below the implantable device, and the second position adjacent to the second side of the implantable device is above the implantable device (See Wortelboer Figure 11, the implantable device is under the skin one side is above while the other is below).
Regarding claim 29, Wortelboer teaches moving the first jaw member to the first position adjacent to the first side of the implantable device comprises dissecting tissue attached to the first side of the implantable device (See Wortelboer Figure 12 also see page 29 lines 17-24, the arm is places closed to the implantable device)
Regarding claim 30, Wortelboer teaches wherein moving the second jaw member to the second position adjacent to the second side of the implantable device comprises dissecting tissue attached to the second side of the implantable device (See Wortelboer Figure 12 also see page 29 lines 17-24, the arm is places closed to the implantable device).
Regarding claim 31, Wortelboer teaches a first end of a first lever member (See Wortelboer Figure 1 the members have ends), an actuator is at a second end of the first lever member, a first end of a second lever member (Wortelboer Figure 14 part 142), and movement of the second jaw member from the retracted position to the extended position (See Wortelboer Figure 14, once pinched extends).
Wortelboer is silent to a first handle, the second handle, the first and second handles from the open position to the closed position causes movement of the actuator. 
Cuschieri teaches a first handle, the second handle, the first and second handles from the open position to the closed position causes movement of the actuator (See Cuschieri Figure 1 and 1A 51 and see [0037] [0062]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Wortelboer with first handle, the second handle, the first and second handles from the open position to the closed position causes movement of the actuator as taught by Cuschieri to improve Wortelboer’s method by providing a tool with conventional scissor like handles and an actuator that provides pivotal movement to device in order to perform precise incisions (See Cuschieri [0037]). 
Regarding claim 32, Wortelboer teaches an actuator (Wortelboer Figure 14 part 142) but is silent to wherein the actuator is in contact with a contact portion of a rod at a first end of the rod, and the second jaw member is at a second end of the rod.
Cuschieri teaches the actuator is in contact with a contact portion of a rod at a first end of the rod, and the second jaw member is at a second end of the rod (See Cuschieri Figure 1 part 51A 51 is the actuator and is in contact with rod 18 in Figure 1 which is connected to part 30). 
It would have been obvious to one of ordinary skill in the art to provide Wortelboer with the actuator is in contact with a contact portion of a rod at a first end of the rod, and the second jaw member is at a second end of the rod as taught by Cuschieri to provide Wortelboer’s method with an actuator mechanism for the user to perform precise incisions (See Cuschieri [0037]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meghan R Kumar whose telephone number is (571)272-7125. The examiner can normally be reached Monday-Friday, 8a.m - 5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
/M.R.K./            Examiner, Art Unit 3791